PER CURIAM.
We find that the trial court erred in preventing descent and distribution of two decedent’s estates contrary to Sec. 732.-*767601(4) Florida Statutes (1979), in re: simultaneous deaths. The only “evidence” as to the order of death was an admission in the confession of the perpetrator of the homicides.
We hold that this admission was collateral to the declarant’s admission against penal interest, to wit: the shooting of the two victims. The order of shooting as stated in the confession was hearsay and not subject to the exception to the hearsay rule as an admission against penal interest. United States v. Marquez, 462 F.2d 893 (2nd Cir. 1972); United States v. Seyfried, 435 F.2d 696 (7th Cir.1970); People v. Leach, 15 Cal.3d 419, 124 Cal.Rptr. 752, 541 P.2d 296 (1975); State v. Self, 88 N.M. 37, 536 P.2d 1093 (1975).
Therefore the final judgment under review is reversed with directions to permit descent and distribution in accordance with Sec. 732.601(4) Florida Statutes (1979).
Reversed and remanded with directions.